Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and IDS’s, filed 10/24/22 are acknowledged.  

2.   Applicant is reminded of the election without traverse of the β-strand D sequence of SEQ ID NO:2, the β-strand E sequence of SEQ ID NO:6, and an agent that is free of a CD loop. 

Claims 1, 4-6, and 8-15 are under examination.

3.   In view of applicant's amended title and abstract the previous objections thereto have been withdrawn.

4.   In view of applicant's amendment the previous rejection under 35 U.S.C. 112(b) has been withdrawn. In view of applicant's statement of co-ownership the previous rejection under 35 U.S.C. 103 has also been withdrawn.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4-6, and 8-15 stand rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the peptide variants, i.e., RANKL variants comprising substitutions, deletions, additions and or insertions employed in the claimed method.


Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement” make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the  or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of variants, none of which are disclosed in the specification.  Note that of the constructs of Table 1 shown to be functional, all comprise a conserved DE loop and either the mouse or human β-strand D wherein the sequence varies by a single amino acid.  The claims, however, allow for a mutation in the β-strand D and up to 3 variations in the β-strand E strands.

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of fragments and variants, and in the absence of sufficient disclosure of relevant identifying characteristics for said fragments and variants comprising the claimed functional limitations, the patentee must establish:
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus…”, see AbbVie, 759 F.3d at 1297.
Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the peptide variants of the claim to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

Thus, in view of the above-mentioned scientific fact and case law one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of variant peptides of the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Applicant’s arguments filed 10/24/22 have been fully considered but are not found persuasive.  Applicant simply states the claims meet the written description requirement.

They do not for the reasons set forth in the body of the rejection.

7.   Claims 1, 4-6, and 8-15 stand rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Turning to the limited showings of the specification, we see only the highly conserved peptides of SEQ ID NOs: 12, 15, and 16 employed in any of the examples disclosed therein.  None of these 3 peptides comprise any variants whatsoever, yet the claims encompass the use of variants comprising up to 4 substitutions, deletions, additions and or insertions,

It is well known in the art that even a single amino acid variation in a protein can cause loss of function.  See, for example, Bhattacharya et al. (2017):
“We observe a wide range of structural and functional changes caused by single amino acid differences…” (abstract), and 
“52 of 374 SNV related changes in our dataset (~14%) either increase or decrease protein activity. In some cases, SNVs lead to complete loss of function. For example, human glycyl-tRNA synthetase (mutant PDB: 2PMF) loses detectable enzymatic activity due to a G526R (rs137852646) mutation…” (section 3.2.1).

Interestingly, the authors also conclude that even the most modern software is of little help:
“Specifically, our results document that the range of possible SNV effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge.”

Turning to applicants’ own work, in U.S. Patent No. 10,517,926 the applicants show the nonfunctionality of many of peptides of Table 1 in at least an experiment similar to that of Example 2 of the instant application:
“FIGS. 1 and 2 revealed that the increase in the amount of proinflammatory cytokine (IL-6 and TNFα) secretion by LPS (comparison between the first column and the second column from the left) was suppressed by MHP1 and MHP2 (comparison between the second column and the third to sixth columns from the left).
“When the same test was also conducted on MHP3 to MHP5, MHP12, MHP13, and MHP17, MHP3 did not show proinflammatory cytokine secretion-inhibiting activity on the MG6 cells…” (column 15, emphasis added).  

The showing serves to demonstrate the unpredictability of the claimed method and that a determination of enablement must be made on a peptide by peptide basis.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal disclosure of the specification, it would take undue trials and errors to practice the claimed invention.

Applicant’s arguments filed 10/24/22 have been fully considered but are not found persuasive.  Applicant summarizes the amended claims followed by a brief summary of the Examples and simply states the claims meet the enablement requirement.

They do not for the reasons set forth in the body of the rejection.

8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.   Claims 1, 4-6, and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10,517,926.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Claim 1 of the '926 patent recites a peptide identical to that of the instant claims "…having inhibitory activity on proinflammatory cytokine secretion".  Accordingly, it would have been obvious to the ordinarily skilled artisan to administer said peptides to administer said peptides to the subject of the instant claims having an inflammatory skin disease.  Additionally, the method of Claim 14 of the instant application merely recites inherent properties of the administration of said peptides to the subjects of Claims 6 and 7 of the '926 patent.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 12/13/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644